Citation Nr: 0403944	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $5,080.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision of the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied waiver 
of recovery of an overpayment of compensation benefits in the 
amount of $5,080.00.


FINDINGS OF FACT

1.  In August 1993, the RO granted the veteran a 100 percent 
disability evaluation also establishing entitlement to 
Chapter 35 educational benefits.

2.  In August 2000, the veteran's son began receiving Chapter 
35 educational benefits; the veteran continued to receive 
additional compensation for his son as a dependent.

3.  In January 2003, the RO reduced the veteran's benefits 
effective August 2000; this action resulted in an overpayment 
of $5,080.00.

4.  The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
veteran.

5.  Recovery of the overpayment would not be an undue 
hardship; equity and good conscience do not prohibit recovery 
of the overpayment and failure to make restitution would 
result in unfair gain to the veteran. 


CONCLUSION OF LAW

A waiver of recovery of overpayment of benefits is not 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1993, the RO notified the veteran that based on the 
increase in severity of his service-connected disability, his 
evaluation was increased to 100 percent.  He was also advised 
of his eligibility for Chapter 35 educational benefits and 
that he must notify VA immediately if there is any change in 
the status of his dependents.  "Failure to promptly notify 
the VA of a dependency change will result in the creation of 
an overpayment in your account."

In April 2000, the veteran son's applied for Chapter 35 
educational benefits, which were awarded beginning in August 
2000.  In August 2002, the RO notified the veteran that it 
was proposing to remove the veteran's son as a dependent from 
the veteran's award of compensation benefits effective August 
21, 2000, the date the veteran's son was awarded educational 
benefits in his own right.  In November 2002, the RO notified 
the veteran that his benefits were being reduced, and this 
adjustment had resulted in an overpayment of benefits which 
had been paid to him.  This amount was calculated at 
$5,080.00.

In December 2002, the veteran requested a waiver of repayment 
of the amount of his debt.  He stated that he was unaware 
that he was supposed to report his son turning 18 years of 
age in May 2000, and understood that once he had turned 18, 
VA would automatically reduce any and all benefits that were 
allowed.  He added that his son was attending college and VA 
was well aware that he was receiving Chapter 35 benefits.  He 
requested waiver claiming that he was not at fault in the 
creation of the debt, and was financially unable to repay 
this debt.  

In January 2003, the veteran filed a financial status report 
(FSR).  He listed a total monthly income of $7,324.00.  His 
monthly expenses (rounded to the nearest dollar) were listed 
as follows:


Rent or Mortgage Payment
$991.00


Food
1000.00


Utilities and Heat
578.00


Car Insurance
370.00


Gasoline
250.00


Life Insurance
150.00


College Living Expenses for 
Son
900.00


Church
100.00


Car Payments
1171.00


Personal Loan
490.00


Student Loan
275.00


Credit Cards
200.00


Dry Cleaning
200.00


Medical
163.00


School Expenses for Daughter
100.00


Lawn Maintenance
125.00


The total of monthly expenses was $7,063.00, resulting in a 
net balance of $261.00.

In January 2003, the RO Committee on Waivers and Compromises 
reviewed the veteran's waiver request, including his FSR, and 
denied waiver.  It was noted that the veteran was informed at 
the time his evaluation was increased, in August 1993, that 
his son who was eligible for both Chapter 35 benefits and 
pension compensation must elect which benefit to receive and 
that an election of Chapter 35 benefits was a bar to further 
payment of compensation benefits after the age of 18.  This 
information was provided in VA Pamphlet 22-73-3, Summary of 
Educational Benefits Under the Dependent's Educational 
Assistance Program Chapter 35.  The Committee noted that the 
veteran and the VA were at fault for the creation of the 
overpayment.  "The veteran continued to receive the same 
amount of monthly pay and never questioned why his income was 
not reduced.  The VA received the award granting Chapter 35 
benefits to his son in October 2000 but failed to take action 
until November 2002."  The Committee also noted that the net 
monthly balance of $261.00 was sufficient from which to make 
repayment on his loan to VA.  

In January 2003, the veteran argued that he did not agree 
that he was at fault in creating the debt.  He acknowledged 
receipt of VA Pamphlet 22-73-3, but argued that it did not 
apply to his specific situation or explain how he could have 
avoided an overpayment.  He interpreted the instructions to 
mean that his son was not eligible for payment of the 
compensation benefits he was receiving, and therefore he was 
not violating the rules regarding dual benefits.  "My 
thoughts were that the compensation benefits that I am 
receiving are mine and not my son's."  Further, he argued 
that he kept VA apprised of his son's status as far as his 
attendance in school.

In January 2003, the veteran submitted a revised FSR noting 
that he had neglected to include an additional loan that he 
had failed to put on his original FSR, a loan taken out to 
pay the additional costs of his son's education.  He argued 
that repayment of his VA debt would create a hardship on his 
family.  The revised FSR showed a new monthly income of 
$7,947 and expenses of $8,101.  In March 2003, the RO 
reviewed the newly submitted information and noted that the 
disclosure failed to include $680.00 income from Chapter 35 
benefits paid for the son's education, although the veteran 
had included all expenses related to his son's education.

VCAA - The Duty to Inform and Assist 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim 
for entitlement to a waiver of recovery of overpayment.  In a 
December 2002 letter, the RO provided the veteran with the 
law and regulations, as well as telling him what information 
was needed from him.  The veteran was provided a VA Form 20-
5655, Financial Status Report, which he duly filled out and 
returned to the RO.  He was also informed that this 
information would be used to determine financial hardship.  
This, along with the discussions in the rating decision, the 
statement of the case (SOC) and letter sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Although the RO did not specifically 
reference the VCAA in the December 2002 letter, there was 
substantial compliance with the provisions of the VCAA in 
that the veteran was informed of the evidence needed to 
substantiate his claim, as well as what evidence he was 
expected to provide.  Additionally, the Board notes that this 
notice was provided prior to an initial determination by the 
RO, and although he was not informed that he had one year to 
respond to this notice, more than one year has passed since 
this date and he has continued to submit evidence and 
argument in support of his claim.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), 38 U.S.C.§ 5103(b)(1) (finding that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response).  In December 2003, the 
President signed the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), specifically 
allowing VA to decide claims before the expiration of the one 
year period.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has provided an accounting of his 
financial information.  The appellant has declined the 
opportunity to have a personal hearing at the RO or before a 
Member of the Board.  The appellant has not referenced any 
unobtained evidence that might substantiate his claim or that 
might be pertinent to the bases of the denial of the claim.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
Although recent decisions of the Court of Appeals for 
Veterans Claims and the United States Court of Appeals for 
the Federal Circuit have refined VA's duty to inform and 
assist under the VCAA, a remand to have the RO apply these 
decisions would serve no useful purpose, particularly in this 
case where there appears to have been substantial compliance 
with all applicable law and regulations regarding the duty to 
assist.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that repayment would cause undue hardship.  Because the 
veteran has not questioned the validity of the indebtedness, 
and because the Board is satisfied that the debt was properly 
created, that question need not be examined further.  Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, misrepresentation or bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  The Board agrees with the RO's determination in 
this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(c) due to fraud, misrepresentation, or bad faith.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience. See 38 C.F.R. § 1.962 (2003).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2003).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

It does not appear that the veteran has relinquished any 
valuable right or incurred any legal obligation as a result 
of the overpayment he has received.  As such, he has not 
changed his position to his detriment.  Nor would it appear 
that repayment would defeat the purpose for which the 
benefits were intended.  The additional money paid to the 
veteran was to compensate for the increased expense of 
supporting a dependent; however, the veteran's son has been 
receiving payments under Chapter 35 during this entire 
period, and in an amount in excess of the additional funds 
paid to the veteran during this period.

The veteran has argued that he is entirely without fault in 
the creation of this debt.  The Board does not agree.  As 
pointed out by the RO, the veteran was fully informed at the 
time he became eligible for receipt of Chapter 35 benefits of 
his need to keep VA informed of any change in status of his 
dependents.  While he has argued that the language in the VA 
Pamphlet provided him was unclear, it clearly points out that 
an election of Chapter 35 benefits was a bar to further 
payment of compensation benefits after the age of 18, and as 
noted by the RO he did not question his continued receipt of 
unreduced compensation benefits after his son began receiving 
these benefits.  His argument that these benefits were paid 
to his son, and therefore should not affect the benefits paid 
directly to him is unpersuasive as both benefits are derived 
from the same award of total compensation and therefore 
interdependent.  

Nevertheless, as the veteran has noted, VA was fully aware at 
the time the veteran's son was awarded Chapter 35 educational 
benefits that this payment would affect the compensation 
payments to the veteran.  That it took nearly two years to 
discover this and initiate action to remove the veteran's son 
as a dependent from the veteran's award of compensation is 
both unfortunate and unacceptable.  Balancing the relative 
fault of the VA in this regard against the veteran's fault 
places the primary fault on the part of VA.  However, the 
inquiry does not end here.  

The thrust of the veteran's argument is that repayment would 
create an undue hardship.  The evidence based on the 
information provided in his initial and revised FSRs does not 
support this.  He and his wife have a substantial income of 
approximately eight thousand dollars a month, and while they 
also have significant expenses, some of these appear to be 
excessive.  The Board particularly notes the expenses listed 
of $250 a month for gasoline, $200 a month for dry cleaning, 
and $125 a month for lawn maintenance.  The Board is 
sympathetic to the veteran's financial situation, which 
includes the substantial expense of putting his son through 
college; however, there appears to be room in the veteran's 
budget to allow for repayment of his debt to VA without 
depriving him or his family of basic necessities.  While 
repayment of the debt would create a hardship, it is not an 
undue hardship within the meaning of the applicable 
regulation.  The debt to VA is entitled to no less deference 
than his other debts.

In summary, even assuming the fault for the creation of the 
debt was entirely VA's, the veteran has been in receipt of 
money to which he is not entitled, and he has the means to 
repay this debt without undue hardship.  Failure to repay 
this debt would result in unfair gain to the veteran given 
the veteran's financial situation, including his income and 
expenses, assets and liabilities.  Recovery of the full 
amount of the $5,020.00 overpayment from the appellant would 
not be against equity and good conscience.  Accordingly, a 
waiver is denied.


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $5,020.00 is denied. 


	                        
____________________________________________
	JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



